Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. Justice Heydeneeldt concurred.
The judgment in this case was rendered on the 16th of June, and the statement served on the 8th of July, more than twenty days after, so that the time allowed by law had elapsed. The case must therefore rest upon the. judgment roll.
There is another objection to the statement, to which we advert for the purpose of correcting an improper and mischievous practice; that is, that it is not signed by the Judge.
It has heretofore been supposed that the signature of the Judge was unnecessary, except where the statement had been settled by him. We think that such a construction would lead to endless difficulties, if not more serious consequences. The statement should be signed in all cases by the Judge, except when agreed to by the parties or their attorneys.
It would be impossible, as well as dangerous to the rights of litigants, for us to presume upon the affidavit of counsel, or other similar evidence, that a statement had been made, and in proper lime served upon the opposite party, and that he had not filed any objection thereto. These facts are of record, if they exist at all, in the Court below; they can be easily called to the attention of the Judge, and it is his proper province to pass upon them.
Upon inspection of the judgment roll, we see no error. The judgment is therefore affirmed, with costs.